COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
        NO. 2-05-390-CV
 
 
IN THE INTEREST OF T.A.N., 
T.A.N., AND T.A.N., CHILDREN
 
                                               ----------
 
           FROM THE 325TH DISTRICT COURT OF
TARRANT COUNTY
 
                                               ----------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                              ------------
On November 9, 2005 and November 29, 2005, we notified appellant, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $125 filing fee was paid. 
See Tex. R. App. P.
42.3(c).  Appellant has not paid the $125
filing fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed to comply with a requirement of the rules
of appellate procedure and the Texas Supreme Court=s order of July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D: WALKER, J.; CAYCE, C.J.; and MCCOY, J.
DELIVERED: January 5, 2006
 
 




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged In Civil Cases In The Supreme Court And The Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).